Citation Nr: 1603336	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-30 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral restless leg syndrome.  

2.  Entitlement to an initial compensable evaluation for right knee degenerative joint disease.  

3.  Entitlement to an initial compensable evaluation for headaches.  

4.  Entitlement to service connection for bilateral wrist pain.  

5.  Entitlement to service connection for left knee pain.  

6.  Entitlement to service connection for a cervical spine disability.  

7.  Entitlement to service connection for a right shoulder disability.  



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.  

The issues of entitlement to an initial compensable ratings for a right knee disability and headaches and entitlement to service connection for cervical spine and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has not been shown to have been diagnosed with a chronic disability in either wrist.  

2.  The Veteran has not been shown to have been diagnosed with a chronic left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).

2.  The criteria for an award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records and private treatment records have been associated with the record and the Veteran has not reported receiving any VA treatment or identified any evidence that has not otherwise been obtained with regard to the issues decided herein.  The Veteran and his representative have also provided statements and argument in support of his claim.  An independent medical examination was conducted in May 2010 for the Veteran's claimed bilateral wrist and left knee disabilities.  The examination described the Veteran's disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 
Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for a Bilateral Wrist and Left Knee Disability

In this case, the Veteran claimed entitlement to service connection for a bilateral wrist and left knee disability in April 2010.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With regard to current bilateral wrist and left knee disabilities, the competent and probative evidence of record does not document evidence of such.  The Board notes that although the Veteran complained about bilateral wrist pain and left knee pain while in service (per records dated in February 2010 and August 2001 respectively), neither a wrist nor left knee disability was actually diagnosed.  At his hearing, the Veteran indicated that he had been placed on profile for his right knee while in service, but not for his left knee. 

At a May 2010 VA examination, the examiner noted that the Veteran had wrist pain and left knee pain, but found no specific diagnosis or treatment, just notation of pain.  The examiner indicated that the examination of the left knee was within normal limits, with no evidence of recurrent subluxation, instability, deformity, guarding of movements, malalignment or drainage.  The Veteran also demonstrated full range of motion.  The examiner indicated that there was no current pathology to render a diagnosis of a left knee disability or wrist disability and x-rays were negative for each joint.  

The Veteran's discharge examination was negative for any wrist or left knee problems and the Veteran had not reported wrist or left knee diagnoses following this.  

The Board takes note that the evidence does not demonstrate bilateral wrist or left knee disabilities at any point during the claim period, but the Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, in this case, while there is evidence that the Veteran was treated for wrist and left knee pain in-service, there is no diagnosis of such disabilities at the filing of the Veteran's claim, or during the pendency of the appeal.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has not presented evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current bilateral wrist or left knee disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Board acknowledges the Veteran's complaints of pain and notes that he is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in the present case the symptoms of pain alone, without a diagnosis of an underlying disorder, cannot be service-connected.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges the Veteran's statements at his October 2015 Board hearing that he experiences a bilateral wrist and left knee disability, but finds that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical examination stating the Veteran does not have any such disabilities that weighs against the Veteran's claims.  

In summary, as the preponderance of the evidence is against the claims, service connection for a bilateral wrist and left knee disability is denied.  


ORDER

Service connection for a bilateral wrist disability is denied.

Service connection for a left knee disability is denied.  


REMAND

With regard to the Veteran's claims for a compensable evaluation for service-connected headaches and a right knee disability the Veteran underwent a VA examination in May 2010.  Since that examination, the Veteran testified at a Board hearing in October 2015 that his headache and right knee disabilities have increased in severity.  Furthermore, the Veteran submitted private medical records showing treatment for his headaches and X-rays of his right knee arthritis.  Thus, current examinations are warranted in order to determine the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

With regard to the Veteran's restless leg syndrome, the Veteran testified at a Board hearing that his wife felt that his restless leg syndrome had worsened.  In October 2010 a sleep study found that the Veteran jerked his limbs in his sleep, diagnosing him with restless leg syndrome, and noting that the Veteran experienced 37 events of periodic limb movement per hourwhich was above the expected range of up to 15 events per hour.  Restless leg syndrome is evaluated on the basis of whether the neurologic tic is considered to be mild, moderate, or severe.  However, the Board is unclear how many movements should be considered a mild tic, versus a moderate or severe tic.
  
With regard to the Veteran's service connection claims for a cervical spine and right shoulder disability, the Board notes that the Veteran has contended in an April 2010 claim that his current disabilities were caused by his service.

The Board notes that the Veteran was afforded a VA examination in May 2010 and at that examination the examiner found that the Veteran did not have any diagnoses of the listed disabilities.  However, in recent medical treatment records submitted by the Veteran the record indicates that the Veteran currently experiences cervical spine and right shoulder arthritis.  Furthermore, the Veteran's service treatment records (STRs) reflect that the Veteran was a parachutist in service.  Therefore, the Veteran's contentions of experiencing injury in-service due to his parachuting duties are consistent with his in-service duties.  The Veteran's own report of medical history in February 2010 specifically makes note of his neck and right shoulder pain.  

Therefore, as described, the Veteran experienced in-service occurrences with regard to his currently diagnosed cervical spine and right shoulder disabilities, but has not been afforded VA examinations for such since his diagnoses to determine their etiologies.  In light thereof, and because there is insufficient medical evidence to decide the claims, the Veteran should be afforded VA examinations to determine the nature and etiologies of the currently diagnosed disabilities of the neck and right shoulder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. 

2.  Schedule the Veteran for VA examinations to assess the current severity of his restless leg syndrome, headaches, and right knee disability.

With regard to the restless leg syndrome, the examiner should provide information as to what symptoms, or how many events of leg movement per hour, should be considered mild restless leg syndrome, moderate restless leg syndrome, and severe restless leg syndrome.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the diagnosed degenerative changes of his cervical spine and right shoulder.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any diagnosed disability of the Veteran's cervical spine either began during or was otherwise caused by his lengthy military service (from 1985 to 2010).  Why or why not?  

b) Is it at least as likely as not (50 percent or greater) that any diagnosed disability of the Veteran's right shoulder either began during or was otherwise caused by his lengthy military service (from 1985 to 2010).  Why or why not?  

In so doing, the examiner should consider the Veteran's credible reports that he was a parachutist in-service and reported neck and right shoulder pain as documented in the service treatment records.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


